                                       Case 2:18-cv-01914-RFB-GWF Document 14 Filed 12/03/18 Page 1 of 3




                                  1 Jonathan W. Fountain
                                    Nevada Bar No. 10351
                                  2 HOWARD & HOWARD ATTORNEYS PLLC
                                    3800 Howard Hughes Pkwy., Suite 1000
                                  3 Las Vegas, NV 89169
                                    Tel. (702) 257-1483
                                  4 E-mail: jwf@h2law.com

                                  5 Attorneys for Defendants
                                    Male Performance Medical Partnership, LLC
                                  6 Medical Partnership, LLC, Leonard Messina, and
                                    Las Vegas Male Performance Clinic
                                  7
                                                             UNITED STATES DISTRICT COURT
                                  8                                 DISTRICT OF NEVADA

                                  9   TISSUE REGENERATION                     Case No. 2:18-cv-01914-RFB-GWF
                                      TECHNOLOGIES, LLC and GENERAL
                                 10   PATENT, LLC,                            STIPULATION AND ORDER FOR
HOWARD & HOWARD ATTORNEYS PLLC




                                                                             EXTENSION OF TIME TO ANSWER
                                 11              Plaintiffs,                 OR OTHERWISE RESPOND TO THE
                                                                                     COMPLAINT
                                 12   v.
                                                                                     (Second Request)
                                 13   MALE PERFORMANCE MEDICAL
                                      PARTNERSHIP, LLC; MEDICAL
                                 14   PARTNERSHIP, LLC; R. BAXTER
                                      TEEGARDEN; LEONARD MESSINA;
                                 15   RICHARD NEISWONGER a/k/a/ RICK
                                      CHARLES; LAS VEGAS MALE
                                 16   PERFORMANCE CLINIC; and PEAK
                                      HEALTH GROUP LV, LLC,
                                 17
                                                 Defendants.
                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                         1
                                          Case 2:18-cv-01914-RFB-GWF Document 14 Filed 12/03/18 Page 2 of 3




                                  1          Pursuant to Federal Rule of Civil Procedure 6(b)(1) and District of Nevada Local Rule IA

                                  2 6-1, Plaintiffs TISSUE REGENERATION TECHNOLOGIES, LLC AND GENERAL PATENT,

                                  3 LLC,         (together,   “Plaintiffs”),   Defendants   MALE       PERFORMANCE            MEDICAL

                                  4 PARTNERSHIP, LLC, MEDICAL PARTNERSHIP, LLC, LEONARD MESSINA, and LAS

                                  5 VEGAS MALE PERFORMANCE CLINIC (hereinafter the “Messina Defendants”), and

                                  6 Defendant Peak Health Group LV, LLC (“Peak Health”), hereby agree and stipulate for an

                                  7 extension of time for the Messina Defendants and Peak Health to file and serve their respective

                                  8 answers or other responses to the Complaint up to and including, January 7, 2019.

                                  9          Good cause for this request exists to provide the undersigned counsel time not only to

                                 10 investigate the facts and assess the potential for settlement of this case but also with regard to the
HOWARD & HOWARD ATTORNEYS PLLC




                                 11 following related actions filed in this District:

                                 12          •     Case No. 2:18-01731-APG-CWH (MPMP and MP v. 79, LLC); and

                                 13          •     Case No. 2:18-cv-01734-GMN-GWF (MPMP and MP v. Phillip M. Hays).

                                 14          The undersigned counsel for Plaintiffs is also counsel for Defendant Phillip M. Hays in

                                 15 Case No. 2:18-cv-01734- GMN-GWF and is counsel for Defendant 79, LLC in Case No. 2:18-

                                 16 cv-01731-APG-CWH, opposite the undersigned Messina Defendants’ counsel in this action and

                                 17 in both of these related cases. The Messina Defendants’ counsel believes that a conflict of interest

                                 18 may exist in Plaintiffs’ counsel in this case representing the Defendants in the above-listed related

                                 19 actions. By entering into this stipulation, Plaintiffs shall not waive this objection.

                                 20          The undersigned counsel for the parties in this case are engaging in good faith efforts to

                                 21 assess whether the parties in this action will be able to resolve their dispute through a negotiated

                                 22 settlement. This effort, however, is also impacted by and may require resolution of overlapping

                                 23 legal and factual issues raised in these related actions. Good cause also exists, given the

                                 24 impending Christmas holiday season. As such, the parties have agreed to set the deadline to

                                 25 respond to January 7, 2019, not only for the Messina Defendants and Peak Health in this action

                                 26 but also for the defendants in the related actions as well.

                                 27 ///

                                 28 ///

                                                                                        2
                                         Case 2:18-cv-01914-RFB-GWF Document 14 Filed 12/03/18 Page 3 of 3




                                  1            For the foregoing reasons, the parties hereby stipulate to set the deadline for the Messina

                                  2 Defendants and Peak Health to answer or otherwise respond to January 7, 2019.

                                  3            IT IS SO AGREED AND STIPULATED:

                                  4    WEIDE & MILLER, LTD.                           HOWARD & HOWARD ATTORNEYS PLLC
                                  5
                                       By: /s/ F. Christopher Austin                  By: /s/ Jonathan W. Fountain
                                  6    F. Christopher Austin, Esq.                    Jonathan W. Fountain, Esq.
                                       Nevada Bar No. 6559                            Nevada Bar No. 10351
                                  7    10655 Park Run Drive, Suite 100                3800 Howard Hughes Pkwy., Suite 1000
                                       Las Vegas, NV 89144                            Las Vegas, NV 89169
                                  8    (702) 382-4804                                 (702) 257-1483
                                  9    E-mail: caustin@weidemiller.com                E-mail: jwf@h2law.com

                                 10    Attorneys for Plaintiffs                       Attorneys for Defendants
HOWARD & HOWARD ATTORNEYS PLLC




                                       Tissue Regeneration Technologies, LLC,         Male Performance Medical Partnership, LLC
                                 11    and General Patent, LLC                        Medical Partnership, LLC,
                                                                                      Leonard Messina, and
                                 12                                                   Las Vegas Male Performance Clinic
                                 13    GILE LAW GROUP, LTD.

                                 14    By: /s/ Ryan R. Gile
                                       Ryan R. Gile, Esq.
                                 15    Nevada Bar No. 8807
                                       10655 Park Run Drive, Suite 230
                                 16    Las Vegas, NV 89144
                                 17    (702) 703-7288
                                       E-mail: rg@gilelawgroup.com
                                 18
                                       Attorneys for Defendant
                                 19    Peak Health Group LV , LLC
                                 20

                                 21
                                                                                     IT IS SO ORDERED:
                                 22

                                 23

                                 24                                                  ____________________________________
                                                                                     UNITED STATES MAGISTRATE JUDGE
                                 25

                                 26                                                          December 4, 2018
                                                                                     DATED: ____________________________
                                 27
                                      4827-6412-1473, v. 1

                                 28

                                                                                        3
